YOUNG, J.
Petitioner seeks judicial review of a Motor Vehicles Division (MVD) order which cancelled her driver’s license for one year, because she misused another’s driver’s license. We reverse.
Petitioner, age 20, attempted to enter a liquor establishment using another person’s Oregon driver’s license as identification. MVD cancelled her driver’s license for one year under former ORS 482.520(1)1, which provided, in relevant part:
“The division may cancel any * * * operator’s * * * license upon determining that the licensee * * * has committed any of the following acts:
U* * * * *
“(d) Permitted misuse of license * * * in violation of ORS 482.610(1).” (Emphasis supplied.)
Former ORS 482.610(1)2 provided, in relevant part:
“A person commits the offense of misuse of any operator’s * * * license * * * if the person performs any of the following acts:
* * * *
“(b) Lending to, or permitting the use of, by any other person, any operator’s * * * license, * * * issued to the person so lending or permitting its use; or
“(c) Displaying or representing as one’s own, any operator’s * * * license * * * not issued to the person so displaying it.”
Petitioner argues that, because former ORS 482.520(1) (d) contains the word “permitted,” MVD has authority to cancel a license only when the licensee has allowed another to misuse her license, former ORS 482.610(1)(b), but not when the licensee herself misused another’s license. Former ORS *644482.610(l)(c). Although she may have misused another’s license, petitioner continues, she did not violate subsection (b) of former ORS 482.610(1) and, therefore, MVD had no authority to cancel her license.
We agree. To reach any other conclusion would render the word “permitted” superfluous, which we may not do. See ORS 174.010. Moreover, the recent revision of the motor vehicle code supports petitioner’s position. Effective January 1, 1986, the legislature replaced former ORS 482.610(1) with three statutes. See n 2, supra. One of those statutes prohibits permitting misuse of license (ORS 807.590); another prohibits using another’s license (ORS 807.600). At the same time, the legislature replaced former ORS 482.520 with ORS 809.310, which provides:
“(1) The division may cancel any driving privileges issued by it upon determining that the person issued the driving privileges * * * has committed any of the following acts:
<<* * * * *
“(d) Permitted misuse of license or permit in violation of ORS 807.590.” (Emphasis supplied).
Because ORS 809.310(1) (d) refers to ORS 807.590 but not to ORS 807.600, it is clear that MVD would have lacked authority under the new statutes to cancel petitioner’s license. The new statutes are relevant here, because the legislature explicitly stated that it did not intend to change the law by enacting the revision of the motor vehicle code. Or Laws 1983, ch 338, §3. For these reasons, we conclude that MVD lacked authority to cancel petitioner’s license.
Reversed.

 Former ORS 482.520 was repealed by Or Laws 1983, ch 338, § 978 and replaced by Or Laws 1983, ch 338, § 345 as amended by Or Laws 1985, ch 393, § 8 (now ORS 809.310).


 Former ORS 482.610(1) was repealed by Or Laws 1983, ch 338, § 978, and replaced by Or Laws 1983, ch 338, § 340 (now ORS 807.580), Or Laws 1983, ch 338, § 341 (now ORS 807.590), and Or Laws 1983, ch 338, § 342, as amended by Or Laws 1985, ch 16, § 159 (now ORS 807.600).